UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04694 The American Funds Tax-Exempt Series II (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Tax-Exempt Fund of California® [photo of red poppy flowers] Special feature The California economy and the municipal market See page 4 Annual report for the year ended August 31, 2011 The Tax-Exempt Fund of California seeks a high level of current income exempt from regular federal and California income taxes, with a secondary objective of preservation of capital. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge –0.22 % % % The total annual fund operating expense ratio was 0.64% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 20 for details. The fund’s 30-day yield for Class A shares as of September 30, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 3.47%. (For investors in the 41.05% tax bracket, this is equivalent to a taxable yield of 5.89%.) The fund’s distribution rate for Class A shares as of that date was 3.81%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. The fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: The most recent fiscal year for The Tax-Exempt Fund of California was marked by volatility, both in terms of the municipal bond market and the economy on the state and national levels. During this period, the fund recorded a total return of 2.2% for the 12 months ended August 31, 2011. Despite the market environment, the fund enjoyed a steady stream of monthly dividends, which totaled more than 65 cents a share for the year. Shareholders who reinvested their dividends earned an income return of 3.99%, equivalent to a 6.77% return from a taxable investment for those in the top 41.05% combined federal and California tax bracket. Those who took dividends in cash recorded an income return of 3.92%, equivalent to a 6.65% return on a taxable investment in the same bracket. The fund’s total return surpassed that of its peer group measure, the Lipper California Municipal Debt Funds Average, which saw a 1.3% return. The fund’s benchmark index, the unmanaged Barclays Capital California Municipal Index, returned 2.6%. The index measures only the state’s investment grade (rated BBB and above) marketplace and does not reflect expenses or fees. The year in review The fiscal year can be divided into two parts: a municipal bond selloff that took place in the waning months of 2010 through the first quarter of 2011, and a sharp rally that began in April and continues as of this writing. There are a number of reasons why the municipal bond market weakened initially. Confidence in the economy prompted investors to sell bonds of all stripes in order to invest in equities. In addition, there were a number of concerns among investors regarding increased credit risk in municipals. Likewise, the cessation of the Build America Bonds (BAB) program at the end of 2010 led to concerns about a supply glut, which drove prices lower in expectation of higher supply. Starting in April, the economic picture became cloudy once again, thanks to a number of economic reports showing a slowdown in economic activity and hiring. Investors became more risk-averse and began selling equities in order to purchase more fixed-income instruments, including municipal bonds. The fact that widespread defaults did not occur, and that municipal bond issuance did not skyrocket, also aided the municipal bond rally in particular. Even a downgrade of the U.S. government’s credit rating in April by Standard & Poor’s failed to impact the rally in a meaningful way. [Begin Sidebar] Results at a glance For periods ended August 31, 2011, with all distributions reinvested Total returns Average annual total returns Lifetime 1 year 5 years 10 years (since 10/28/86) The Tax-Exempt Fund of California (Class A shares) % Lipper California Municipal Debt Funds Average1 Barclays Capital California Municipal Index2 — 3 1 Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. 2 The Barclays Capital California Municipal Index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3 The Barclays Capital California Municipal Index did not exist at the time of the fund’s inception. [End Sidebar] [photo of red poppy flowers] [Begin Sidebar] In this report Special feature 4 The California economy and the municipal market Despite a tentative recovery and budgetary issues, California’s municipal bond market thrives. Contents 1 Letter to investors 3 The value of a long-term perspective 8 Summary investment portfolio 13 Financial statements 27 Board of trustees and other officers [End Sidebar] In California, the state largely stopped issuing general obligation (GO) bonds for much of the fund’s fiscal year as the governor and legislature wrangled over how to close a $26.6 billion budget gap. This lack of GO issuance kept supply low and kept the state’s bond prices relatively high. The state has since closed the gap and passed a budget, but this relies on an expected revenue increase that may not fully materialize. The fund’s reaction When we last reported to you six months ago, the fund had posted a –4.8% return for the first half of its fiscal year, the result of the overall selloff in municipal bonds around the nation. In the latter half of the year, the fund saw a six-month return of 7.4%, resulting in the positive overall return for the year. This shows the value of investing for the long term, and allowing your investments to mature through market cycles large and small. As we have in years past, the fund’s portfolio counselors invest in bonds supported by strong dedicated revenue streams rather than investments that have added exposure to the overall economy or the vagaries of state and local budget cycles. The fund’s investments include water and sewer, utilities, education and healthcare bonds. The fund has 60% of its holdings in bonds rated A or better, and only 1.2% of the fund is invested in bonds rated below investment grade, with another 5.4% of unrated bonds deemed to be below investment grade by the fund’s investment adviser. Looking ahead As of this writing, we believe the state and national economy is unlikely to fall back into recession, but the current recovery will be sluggish and uneven for the short- to medium-term with additional risk posed by the European debt crisis and high domestic unemployment. California has lagged the rest of the nation in this recovery, particularly in terms of unemployment, and we expect this to continue to be the case. That said, the municipal bond market in California has shown resilience in the face of recent events, and we believe our in-depth, bottom-up research into each potential investment will allow us to choose municipal bonds that will better withstand volatile market environments and continue to provide you with tax-free income. As always, we invest for the long term, and encourage you to take a similar long-term approach to your investments. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Neil L. Langberg Neil L. Langberg President October 14, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated 2011 taxable income below to determine your combined federal and California tax rate,1 then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 3.84%2 tax-exempt distribution rate at August 31, 2011. For example, investors with a taxable income of $150,000 would need a taxable distribution rate of 5.88% to match the fund’s distribution rate. If your taxable income is … … then your combined federal The fund’s tax-exempt distribution rate of Single Joint and California tax rate is … 3.84% is equivalent to a taxable rate of … $
